Case: 11-90023     Document: 00511554005         Page: 1     Date Filed: 07/28/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 28, 2011
                                       No. 11-90023
                                                                           Lyle W. Cayce
                                                                                Clerk

JEWELL WILLIAMS,

                                                  Plaintiff – Petitioner

v.

CHESAPEAKE OPERATING, INCORPORATED; CHESAPEAKE
LOUISIANA, L.P.; CHESAPEAKE ENERGY CORPORATION,

                                                  Defendants – Respondents



                         Motion for Leave to Appeal Under
                        Federal Rule of Civil Procedure 23(f)



Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        This petition comes to us seeking permission to appeal an order striking
the class allegations from plaintiff’s complaint and denying as moot plaintiff’s
motion to certify the class. As we read the district court’s order, instead of ruling
on class certification, it struck the claims of the putative class upon holding that
under Louisiana law individual notice of claims were required and notice by a
class representative was not sufficient. Among other difficulties, the putative

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-90023    Document: 00511554005    Page: 2   Date Filed: 07/28/2011


                                  No. 11-90023

class members were not yet before the court, so the court’s substantive ruling
that they had no claim is not binding upon any individual members of the
putative class.
      Because we understand the district court to have dismissed the absent
class members’ claims on substantive grounds, rather than addressing the
motion for class certification (which it denied as moot), we lack jurisdiction to
entertain this petition under Federal Rule of Civil Procedure 23(f). We dismiss
the petition for want of jurisdiction.




                                         2